Exhibit 99.1 PROMISSORY NOTE FOR VALUE RECEIVED, the Corporation promises to pay to the order of Parker Booth, the sum of Five Hundred and Eighty Thousand and Sixty ($ 580,060.00) Dollars, with annual interest at 5% on the unpaid balance.In addition, Mr. Booth will receive an equity interest of 2,668,747 restricted shares of the Organic Alliance Inc.’s common stock. The full unpaid principal and any earned interest shall be fully due and immediately payable on December 31, 2010. This Promissory Note is unsecured. Upon failure to make payment within 15 days of demand, and should this note be turned over for collection, the undersigned shall pay all reasonable legal fees and costs of collection. All parties to this note waive presentment, demand, notice of non payment, protest and notice of protest, and agree to remain fully bound notwithstanding the release of any party or extension, indulgence, modification of terms, or discharge of any collateral for this note. The Corporation shall be liable under this note. Signed this 21stday of April, 2010 In the presence of: Parker Booth Lender Organic Alliance, Inc Borrower Agreed: /s/ Parker Booth Agreed: /s/ Tom Morrison Tom Morrison, Non-Executive Chairman
